Per Curiam.
The hearing on the reference being closed and the referee now being in a position to report, we are reluctant to disturb the order pending the report. We are of the opinion, however, that matters of this kind should be decided by the justice at Special Term without the aid of a proceeding before a referee. The order should, therefore, be affirmed, with ten dollars costs and disbursements to the respondent. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Order affirmed, with ten dollars costs and disbursements.